Case: 3:20-cv-01286-JZ Doc #: 1-2 Filed: 06/11/20 1of 7. PagelD #: 7
LUCAS COUNTY COMMON PLEAS COURT

 

CASE DESIGNATION
- -CI- 090-000
TO: Bernie Quilter, Clerk of Courts CASE N¢ G-4801 eee
JUDGE | JOSEPH V. MCNAMARA
The following type of case is being filed: |
Professional Malpractice \
Legal Malpractice (L)
Medical Malpractice (M)
roduct Liability (B)
Other Tort (C) By submitting the complaint, with the
signature of the Attorney, the Attorney
Workers' Compensation affirms that the name of person with
State Funded (D) settlement authority and his/her direct
Self Insured (K) phone number will be provided upon

MIOCO So

request to a party or counsel in this matter
Administrative Appeal (F)

cee Civil

Commercial Docket Consumer Fraud (N|__]Forfeiture
[__]Appropriation (P) [_] Court Ordered
[ Other Civil (H) [| |Certificate of Title
[ ]Copyri ght Infringement (W)

This case was previously dismissed pursuant to CIVIL RULE 41 and is to be assigned to
Judge , the original Judge at the time of dismissal. The
previously filed case number was CI

 

 

This case is a civil forfeiture case with a criminal case currently pending. The pending case number
is , assigned to Judge

 

This case is a Declaratory Judgment case with a personal injury or related case currently pending.
The pending case number is , assigned to Judge

 

\

This case is to be reviewed for consolidation in accordance with Local Rule 5.02 as a companion or

related case. This designation sheet will be sent by the Clerk of Courts to the newly assigned Judge for review
with the Judge who has the companion or related case with the lowest case number. The Judge who would
receive the consolidated case may accept or deny consolidation of the case. Both Judges will sign this
designation sheet to indicate the action taken. If the Judge with the lowest case number agrees to accept, the
reassignment of the case by the Administration Judge shall be processed. If there is a disagreement between the
Judges regarding consolidation, the matter may be referred to the Administrative Judge.

 

 

Related/companion case number Assigned Judge

Approve/Deny Date © Approve/Deny Date
Attorney Michael D. Harlan

Address 3790 Boardman-Canfield Road

 

Canfield, OH 44406
Telephone 330-533-6565

 
 

Case: 3:20-cv-01286-JZ Doc #: 1-2 Filed: 06/11/20 2 of 7. PagelD #: 8

 

MDH/ed
4/27/2020

IN THE COURT OF COMMON PLEAS
LUCAS COUNTY, OHIO

JUANITA M. RINGLING
437 Havre Street
Toledo, OH 43609

Plaintiff
V.

LARRY FENNERT TRUCKING, LLC
5076 250" Ave
Waldorf, MN 56091

and

LARRY FENNERT
5076 250th Ave.
Waldorf, MN 56091

and

EDWIN P. HUNTER
129 3 Avenue N.
Waldorf, MN 56091

and
KEN PRATT TRUCKING COMPANY

15355 Knighton Ave.
Platte City, MO 64079

Defendants

Nee eee le le le le te ee ee ee ee ee we aes es

CASE NO:
Judge
JUDGE

ee

COMPLAINT
(OTHER TORTS)

JURY TRIAL DEMANDED

G-4801-CI-0202002090-000

JOSEPH V. MCNAMARA

I

 
 

Case: 3:20-cv-01286-JZ Doc #: 1-2 Filed: 06/11/20 3 of 7. PagelD #: 9

FIRST CLAIM
1. On ihe 10th day of December 2018, Plaintiff, JUANITA M. RINGLING, was proceeding
westbound on Hill Avenue, in the City of Toledo, County of Lucas, State of Ohio.
2. At that time, Defendant, EDWIN P. HUNTER, negligently operated his motor vehicle
‘into the motor vehicle driven by Plaintiff, JUANITA M. RINGLING, causing the damages
hereinafter described.
3. | At the time of the above-described accident, Defendant, LARRY FENNERT
TRUCKING, LLC, LARRY FENNERT and KEN PRATT TRUCKING COMPANY, negligently
entrusted their motor vehicle to Defendant, EDWIN P. HUNTER. Further, EDWIN P. HUNTER
was the employee or agent of LARRY FENNERT TRUCKING. KEN PRATT TRUCKING
COMPANY and LARRY FENNERT acting within the scope of their employment or agency:
4. As a result of the negligence of the Defendants, LARRY FENNERT TRUCKING, KEN
PRATT TRUCKING COMPANY, LARRY FENNERT and EDWIN P. HUNTER, Plaintiff,
JUANITA M. RINGLING, suffered injuries to her head, neck, back and other parts of her body
causing pain and permanent damage. |
5. Plaintiff. JUANITA M. RINGLING, has incurred medical expenses, hospital expenses,
and other expenses, and will incur further such expenses.
6. Plaintiff, JUANITA M. RINGLING, has sustained permanent damage, pain and
suffering, and expects to incur further pain and suffering in the future.
7. Plaintiff JUANITA M. RINGLING, has lost earnings, expects to lose further earnings,

and earning capacity has been permanently impaired.

 
 

Case: 3:20-cv-01286-JZ Doc #: 1-2 Filed: 06/11/20 4 of 7. PagelD #: 10
SECOND CLAIM

Statutory Violation of Truck Driver

8. For the Second Claim of this Complaint, Plaintiff, JUANITA RINGLING, restates and
realleges each and every allegation contained in the preceding paragraph as if fully written
herein. | 7

_- Defendant, EDWIN HUNTER, violated statutes and regulations, including but not
limited to Ohio R.C. 4511.39 and 49 C.F.R. 350 to 399. |

10. Defendant, EDWIN HUNTER’S, statutory violation directly and proximately caused
Plaintiffs’ damages. 7

He Defendant, EDWIN HUNTER, is negligent per se based on these statutory and

regulatory violations.

THIRD CLAIM

Vicarious Liability of LARRY FENNERT TRUCKING, LARRY FENNERT and KEN PRATT
TRUCKING.

12. For the Third Claim of this Complaint Plaintiff, JUANITA RINGLING, restates and
realleges each and every allegation contained in the preceding paragraphs as if fully rewritten
herein. ;

13. Defendant, EDWIN HUNTER, was the employee, agent, servant, or independent

contractor for Defendants, LARRY FENNERT TRUCKING, LARRY FENNERT and KEN
PRATT TRUCKING.

Accordingly, Defendant LARRY FENNERT TRUCKING, LARRY FENNERT and KEN PRATT
TRUCKING, are vicariously liable for the acts of Defendant, EDWIN HUNTER, for the causes
of this action.

- FOURTH CLAIM
| Strict Liability of LARRY FENNERT TRUCKING, LARRY FENNERT and KEN PRATT TRUCKING.

14... For the Fourth Claim of this Complaint, Plaintiff, JUNITA RINGLING, restates and
realleges each and every allegation contained in the preceding paragraphs as if fully rewritten

herein.

 
 

Case: 3:20-cv-01286-JZ Doc #: 1-2 Filed: 06/11/20 5 of 7. PagelID#: 11

15, Regardless of the employment relationship, Defendant, LARRY FENNERT TRUCKING,
LARRY FENNERT and KEN PRATT TRUCKING, are the registered owners of USDOT Number
949797 and are therefore responsible for the acts of defendant driver.

_ FIFTH CLAIM
Negligence of LARREY FENNERT TRUCKING, LARRY FENNERT and KEN PRATT TRUCKING

16. For the Fifth Claim of this Complaint, Plaintiff, NUANITA RINGLING, restates and
realleges each and every allegation contained in the preceding paragraphs as if fully rewritten
herein. .

17. Defendants, LARRY FENNERT TRUCKING, LARRY FENNERT and KEN PRATT
TRUCKING, had a duty to act reasonably in hiring and retaining EDWIN HUNTER and to
promulgate and enforce rules and regulations to ensure its drivers and vehicles were reasonably
safe, LARRY, FENNERT TRUCKING, LARRY FENNERT and KEN PRATT TRUCKING,
negligently failed to maintain their truck.

18, At the time of the accident the Defendants, LARRY FENNERT TRUCKING, LARRY
FENNERT and KEN PRATT TRUCKING, were the owners of the chassis, tractor, trailer,
container, rear wheels, rear taillights, brakes, brake lights, and other lights located on and attached
to the tractor and cab operated by Defendant, EDWIN HUNTER.

19. The aforesaid Defendants, LARRY FENNERT TRUCKING, LARRY FENNERT and

KEN PRATT TRUCKING, negligently operated, maintained, and put in service the aforesaid

chassis, tractor, trailer, container, rear wheels, rear taillights, brakes, brake lights, and other lights in

an unsafe manner creating a hazardous and dangerous condition, which resulted in the accident and
injuries set forth in this complaint. .

20. Said Defendants, LARRY FENNERT TRUCKING, LARRY FENNERT and KEN
PRATT TRUCKING, negligently provided, and negligently failed to properly inspect, the aforesaid
chassis, tractor, trailer, container, rear wheels, rear taillights, brake lights, and other lights in a
condition and manner that violated-Ohio and Federal safety regulations thereby creating a hazardous
and dangerous condition resulting in the damages and injuries to the Plaintiffs set forth herein.

21. Defendants, LARRY FENNERT TRUCKING, LARRY FENNERTand KEN PRATT
TRUCKING, negligently maintained and negligently inspected the tractor and trailer including the
brakes, taillights, wheels, and other operating systems thereby creating a hazardous and dangerous
condition in violation of 49 CFR 350 to 399, which resulted in the accident and injuries set forth
in this complaint. .

22, Defendants, LARRY FENNERT TRUCKING, LARRY FENNERT and KEN PRATT
TRUCKING, failed in the above-mentioned duties and were therefore negligent.

 
 

Case: 3:20-cv-01286-JZ Doc #: 1-2 Filed: 06/11/20 6 of 7. PagelD #: 12

‘23. Defendants, LARRY FENNERT TRUCKING, LARRY FENNERT and KEN PRATT
TRUCKING’S, negligence was the direct and proximate cause of JUANITA RINGLING’S

damages listed in this complaint.

SIXTH CLAIM

Statutory Violations of LARRY FENNERT TRUCKING, LARRY FENNERT and KEN PRA TT
TRUCKING

24. For the Sixth Claim of this Complaint, Plaintiff, JUANITA RINGLING, restates and
realleges each and every allegation contained in the preceding paragraphs as if fully rewritten

herein.

25. Defendants, LARRY FENNERT TRUCKING, LARRY FENNERT and KEN PRATT
TRUCKING, violated state and federal statutes and regulations, including but not limited to 49
C.F.R. §§ 350 399 and O.A.C. 4901:2-5-02 through 4901:2-5-08, and R.C. 4511.21A, R.C.
4513.02 and R.C. 4511.202.

26. Defendants, LARRY FENNERT TRUCKING, LARRY FENNERT and KEN PRATT
TRUCKING’S, statutory violations directly and proximately caused Plaintiff's’ damages.

-27. Defendants, LARRY FENNERT TRUCKING, LARRY FENNERT and KEN PRATT
‘TRUCKING, are negligent per se based on these statutory and regulatory violations.

WHEREFORE, Plaintiffs, Juanita M. Ringling, demands judgment against Defendants,

. LARRY FENNERT TRUCKING, LLC, LARRY FENNERT, KEN PRATT TRUCKING
COMPANY, and EDWIN P. HUNTER, jointly and severally as follows:

A. Compensatory Damages in an amount in excess of TWENTY-FIVE

THOUSAND DOLLARS, ($25,000.00), for Plaintiff, JUANITA, M.

RINGLING, plus interest at the legal rate of interest from the date of the

accident described above;

 
 

above.

Case: 3:20-cv-01286-JZ Doc #: 1-2 Filed: 06/11/20 7 of 7. PagelD #: 13

a.

A Trial by Jury is hereby demanded in this Action.

The costs of this Action, prejudgment interest as to be determined by the Court,

and all other relief to which Plaintiff may be entitled to.

Respectfully submitted,

  
     

GERVELIS & N LLC

BY: MICHAEL DM4ARLAN (0069160)
BY: MARK S. GERVELIS (0012647)
Attorneys for Plaintiff

3790 Boardman-Canfield Road

Canfield, Ohio 44406

(330) 533-6565

A

 

JURY DEMAND

   

 

| =< in
BY: MICHAEL HYBARLAN (0069160)
Attorney for Plaintitf

INSTRUCTIONS TO THE CLERK

Please make certified mail service upon the Defendant at the address listed in the caption

 

7 ] 4

BY: MICHAEL (YALAN (0069160)
Attorney for Plain -

 

 
